  EXHIBIT 10.4


SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

                THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of June 30, 2005 (this “Amendment”), is among MSX International, Inc.,
a Delaware corporation (with its successors and assigns, the “Company”), the
other Loan Parties, the Lenders and JPMorgan Chase Bank, N.A. (successor by
merger to Bank One, NA (Main Office Chicago)), a national banking association,
as LC Issuer and as Agent.

RECITALS

                                A.           The Company, the other Loan
Parties, the Lenders and JPMorgan Chase Bank, NA, as LC Issuer and as Agent, are
parties to an Amended and Restated Credit Agreement dated as of August 1, 2003,
as amended (the “Credit Agreement”).

                                B.           The Company and the other Loan
Parties have requested that the Agent, the LC Issuer and the Lenders amend the
Credit Agreement as set forth herein, and the Agent, the LC Issuer and the
Lenders are willing to do so in accordance with the terms hereof.

TERMS

                                In consideration of the premises and of the
mutual agreements herein contained, the parties agree as follows:

                                ARTICLE I. AMENDMENTS. Upon fulfillment of the
conditions set forth in Article III hereof, the Credit Agreement shall be
amended as follows:

                                1.1            The following definitions are
added to Section 1.1 in appropriate alphabetical order:

                                “MSX UK Asset Sale Agreement” means the Business
Sale Agreement dated _____ __, 2005 among MSX International Limited, ARRK
Technical Services Limited, MSX International BV and ARRK Product Development
Group Limited in the form delivered to the Agent prior to the Second Amendment
Effective Date.

                                “MSX UK Asset Sale Documents” means the MSX UK
Asset Sale Agreement, the MSX UK Sale Escrow Agreements and all other agreements
and documents executed or delivered in connection therewith.

                                “MSX UK Sale” means the sale of the MSX UK Sale
Assets in accordance with the MSX UK Asset Sale Documents.

                                “MSX UK Sale Assets” means the Businesses and
Business Assets, as those terms are defined in the MSX UK Asset Sale Agreement.

                                “MSX UK Sale Escrow Accounts” means Escrow
Account 1 and Escrow Account 2, as those terms are defined in the MSX UK Asset
Sale Agreement.

                                “MSX UK Sale Escrow Agreements” means the Escrow
Amount Instruction 1 Letter and the Escrow Amount Instruction 2 Letter, as those
terms are defined in the MSX UK Asset Sale Agreement.

                                “MSX UK Sale Net Cash Proceeds” means the Net
Cash Proceeds paid or to be paid to MSX International Limited or any of its
Affiliates at any time in connection with the MSX UK Sale, including without
limitation any such amounts to be paid at closing of the MSX UK Sale or to be
paid from the MSX UK Sale Escrow Accounts.

                                “Second Amendment” means the Second Amendment to
this Agreement dated the Second Amendment Effective Date.




--------------------------------------------------------------------------------




                               “Second Amendment Effective Date” means June __,
2005.

                               1.2 Section 2.15(b) is restated as follows:

 

 
                (b)           Sale of Assets. Immediately upon receipt by any
Loan Party of the Net Cash Proceeds of any asset disposition (other than an
asset disposition permitted by Section 6.19, but subject to the provisions of
Section 6.19 and if required by Section 6.19), unless the Required Lenders
determine not to require such prepayment, the Company shall prepay the
Obligations in an amount equal to all such Net Cash Proceeds. Any such
prepayment shall be applied first, to pay the principal of the Non-Ratable
Loans, Overadvances and Protective Advances, second, to pay the principal of the
Revolving Loans and Reimbursement Obligations owing by the Company with a
concomitant reduction in the Commitments, third, to pay the principal of the
Revolving Loans and Reimbursement Obligations owing by the U.K. Borrower with a
concomitant reduction in the Commitments, fourth, to pay the principal of the
Swingline Loans with a concomitant reduction in the Commitments, and fifth, to
cash collateralize outstanding Facility LCs.

 

                               1.3           Section 2.15(e) is restated as
follows:

 

 
                (e)           General. Without in any way limiting the
foregoing, immediately upon receipt by any Loan Party of Net Cash Proceeds of
any sale of any Collateral (subject to the provisions of Section 6.19), the
Company shall cause such Loan Party to deliver such Net Cash Proceeds to the
Agent, or deposit such Net Cash Proceeds in a deposit account subject to a
Deposit Account Control Agreement. All of such Net Cash Proceeds shall be
applied as set forth above or otherwise as provided in Section 2.18. Nothing in
this Section 2.15 shall be construed to constitute Agent’s or any Lender’s
consent to any transaction that is not permitted by other provisions of this
Agreement or the other Loan Documents.

 

                                1.4            The following new Section 5.35 is
added:

                                5.35          MSX UK Sale. The MSX UK Sale and
all transactions related thereto are permitted by, and not in contravention of,
any of the Second Secured Debt Documents, Third Secured Term Loan Debt
Documents, Fourth Secured Term Loan Debt Documents or Subordinated Debt
Documents or any other material agreement, and no amendment, modification,
waiver or other supplement is being executed in connection with, nor is any fee
being paid in connection with, any of the Second Secured Debt Documents, Third
Secured Term Loan Debt Documents, Fourth Secured Term Loan Debt Documents or
Subordinated Debt Documents or any other material agreement relating to the MSX
UK Sale. The MSX UK Sale does not require any payment under the Subordinated
Debt, the Fourth Secured Term Loan Debt, the Third Secured Term Loan Debt or the
Second Secured Debt at any time. The amount of, and timing of the payment of,
the MSX UK Sale Net Cash Proceeds, including the amounts paid to MSX
International Limited at closing of the MSX UK Sale and the amounts to be
deposited into the MSX UK Sale Escrow Accounts at closing, are described on
Schedule 5.35.

                                1.5            Section 6.19 is amended by adding
the following new clause (h) after the existing clause (g) but before the words
“provided, however”:

                , or (h) the sale of the MSX UK Sale Assets, subject to each of
the following: 

                                (i) the MSX UK Sale is closed on or before July
5, 2005 in accordance with the terms and provisions of the MSX UK Asset Sale
Documents delivered to the Agent prior to the Second Amendment Effective Date,
and such MSX UK Asset Sale Documents will not be amended, supplemented, waived
or otherwise modified, nor any provision thereof waived, without the prior
written consent of the Agent,

                                (ii) the representations in Section 5.35 shall
be correct,




-2-

--------------------------------------------------------------------------------




                                (iii) the Borrowers hereby agree that all MSX UK
Sale Net Cash Proceeds shall be immediately deposited into an account with the
Agent at the Agent’s applicable Lending Installation in the U.K. on the date
received by MSX International Limited or any of its Affiliates (and the Lenders
authorize the Agent to release the Liens on the MSX UK Sale Assets upon the
closing of the MSX UK Sale),

                                (iv) the Borrowers hereby agree that all MSX UK
Sale Net Cash Proceeds received by MSX International Limited or any of its
Affiliates shall be transferred to a blocked account acceptable to the Agent in
the U.K. on or within three Business Days of the date received, provided that
any MSX UK Sale Net Cash Proceeds received on or after July 6, 2005 shall be
transferred to a blocked account acceptable to the Agent in the U.K. on the
Business Day it is received (the blocked account described in this clause is
defined as the “Blocked Account”),

                                (v) the Borrowers acknowledge and agree that the
Agent and the Lenders have a first priority security interest in the Blocked
Account securing the Secured Obligations, and agree to execute and deliver all
blocked account agreements and further agreements and documents at any time
requested by the Agent in order to further confirm that the Agent has sole
control over, and a first priority lien and security interest in, all MSX UK
Sale Net Cash Proceeds and the Blocked Account and containing such other
provisions required by the Agent, and

                                (vi) notwithstanding anything herein to the
contrary, the Agent shall have sole control over all MSX UK Sale Net Cash
Proceeds and the Blocked Account, and the Agent may apply all MSX UK Sale Net
Cash Proceeds to the Secured Obligations and permanently reduce the Commitments
by the amount of such application at any time (x) upon or during the continuance
of a Default (and automatically upon a Default under clause (f) of Article VII
hereof), (y) if required to prevent any required payment or default, if any,
under the Subordinated Debt, the Third Secured Term Loan Debt, the Four Secured
Term Loan Debt or the Second Secured Debt or (z) upon demand by the Agent or the
Required Lenders.

                                 ARTICLE II. REPRESENTATIONS. Each Loan Party
represents and warrants to the Agent, the LC Issuer and the Lenders that: 

                                2.1             The execution, delivery and
performance of this Amendment are within its powers, have been duly authorized
and is not in contravention of any statute, law or regulation or of any terms of
its Articles of Incorporation, By-laws or other organizational documents, or of
any material agreement or undertaking to which it is a party or by which it is
bound.

                                2.2             This Amendment is the legal,
valid and binding obligation of each Loan Party, enforceable against each in
accordance with the terms hereof, subject to the effect of bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
rights of creditors generally and by general principles of equity.

                                2.3             After giving effect to the
amendments contained herein, the representations and warranties contained in
Article V of the Credit Agreement are true on and as of the date hereof with the
same force and effect as if made on and as of the date hereof.

                                2.4             After giving effect to the
amendments and waivers contained herein, no Default or Unmatured Default exists
or has occurred and is continuing on the date hereof.




-3-

--------------------------------------------------------------------------------




                                ARTICLE III. CONDITIONS OF EFFECTIVENESS.

                                This Amendment shall be effective as of the date
hereof when each of the following conditions is satisfied: 

                                3.1             the Loan Parties and the
Required Lenders shall have signed this Amendment.

                                3.2             The Company shall have delivered
complete and correct copies of all MSX UK Asset Sale Documents.

                                3.3             The Company shall have delivered
or caused to be delivered such blocked account and other agreements, resolutions
and other corporate documents, opinions and other documents required by the
Agent.

                                ARTICLE IV. MISCELLANEOUS.

                                4.1             References in the Credit
Agreement or in any other Loan Document to the Credit Agreement shall be deemed
to be references to the Credit Agreement as amended hereby and as further
amended from time to time. Without limiting the definition of Loan Documents,
this Amendment and all other agreements and documents executed in connection
herewith constitute Loan Documents.

                                4.2             Except as expressly amended
hereby, each Loan Party agrees that the Credit Agreement and all other Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it is not aware of any set off, counterclaim, defense or other claim or
dispute with respect to any of the foregoing.

                                4.3             This Amendment may be executed
in any number of counterparts with the same effect as if the signatures thereto
and hereto were upon the same instrument. Facsimile copies of signatures shall
be treated as original signatures for all purposes under this Amendment.




-4-

--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, the Loan Parties, the Lenders, the LC Issuer
and the Agent have executed this Amendment as of the date first above written.

 

    JPMORGAN CHASE BANK, N.A., as Agent,     LC Issuer and a Lender          
By:        /s/ David J. Waugh     Name:   David J. Waugh     Title:     Vice
President


    WEBSTER BUSINESS CREDIT CORPORATION           By:        /s/ Arthur V.
Lippens     Name:   Arthur V. Lippens     Title:     Vice President


    UBS AG, STAMFORD BRANCH           By:        /s/ Wilfred V. Saint    
Name:   Wilfred V. Saint     Title:     Director


    By:        /s/ Joselin Fernandes     Name:   Joselin Fernandes    
Title:     Associate Director




-5-

--------------------------------------------------------------------------------




    COMPANY:     MSX INTERNATIONAL, INC.           By:        /s/ Frederick K.
Minturn     Name:   Frederick K. Minturn     Title:     Executive Vice President


    FOREIGN SUBSIDIARY BORROWERS:     MSX INTERNATIONAL NETHERLANDS     B.V.    
      By:        /s/ Frederick K. Minturn     Name:   Frederick K. Minturn    
Title:     Director


    MSX INTERNATIONAL LIMITED           By:        /s/ Frederick K. Minturn    
Name:   Frederick K. Minturn     Title:     Director


    MSX INTERNATIONAL AUSTRALIA PTY LIMITED           By:        /s/ Frederick
K. Minturn     Name:   Frederick K. Minturn     Title:     Director


    OTHER LOAN PARTIES:           MSX INTERNATIONAL HOLDINGS LIMITED          
By:        /s/ Frederick K. Minturn     Name:   Frederick K. Minturn    
Title:     Director


    MSX INTERNATIONAL SERVICES     (HOLDINGS), INC.           By:        /s/
Frederick K. Minturn     Name:   Frederick K. Minturn     Title:     Vice
President




-6-

--------------------------------------------------------------------------------




    MSX INTERNATIONAL ENGINEERING     SERVICES, INC. (successor by merger to MSX
    International Business Services, Inc. and     MSX International Technology
Services, Inc.)

          By:        /s/ Frederick K. Minturn     Name:   Frederick K. Minturn  
  Title:     Vice President


    MEGATECH ENGINEERING, INC.           By:        /s/ Frederick K. Minturn    
Name:   Frederick K. Minturn     Title:     Vice President


    CHELSEA COMPUTER CONSULTANTS, INC.           By:        /s/ Frederick K.
Minturn     Name:   Frederick K. Minturn     Title:     Vice President


    MANAGEMENT RESOURCES INTERNATIONAL, INC.           By:        /s/ Frederick
K. Minturn     Name:   Frederick K. Minturn     Title:     Vice President


    INTERNATIONAL COMPUTER CONSULTANTS           By:        /s/ Frederick K.
Minturn     Name:   Frederick K. Minturn     Title:     Vice President


    MSX INTERNATIONAL STRATEGIC     TECHNOLOGY, INC.           By:        /s/
Frederick K. Minturn     Name:   Frederick K. Minturn     Title:     Vice
President




-7-

--------------------------------------------------------------------------------




    MSX INTERNATIONAL DEALERNET
SERVICES, INC.           By:        /s/ Frederick K. Minturn    
Name:   Frederick K. Minturn     Title:     Vice President


    MSX INTERNATIONAL NETHERLANDS     (HOLDINGS), C.V.           By:        /s/
Frederick K. Minturn     Name:   Frederick K. Minturn    
Title:     Representative of the Partners


    MSX INTERNATIONAL EUROPEAN     (HOLDINGS), L.L.C.           By:        /s/
Frederick K. Minturn     Name:   Frederick K. Minturn     Title:     Vice
President


    CREATIVE TECHNOLOGY SERVICES, L.L.C.           By:        /s/ Frederick K.
Minturn     Name:   Frederick K. Minturn     Title:     Vice President


    PILOT COMPUTER SERVICES, INCORPORATED           By:        /s/ Frederick K.
Minturn     Name:   Frederick K. Minturn     Title:     Vice President


    MILLENNIUM COMPUTER SYSTEMS, INC.           By:        /s/ Frederick K.
Minturn     Name:   Frederick K. Minturn     Title:     Vice President


    MSX INTERNATIONAL PLATFORM SERVICES, LLC           By:        /s/ Frederick
K. Minturn     Name:   Frederick K. Minturn     Title:     Manager




-8-

--------------------------------------------------------------------------------




    MSX INTERNATIONAL (HOLDINGS), INC.           By:        /s/ Frederick K.
Minturn     Name:   Frederick K. Minturn     Title:     Vice President


    PROGRAMMING MANAGEMENT &
SYSTEMS, INC.           By:        /s/ Frederick K. Minturn    
Name:   Frederick K. Minturn     Title:     Vice President


DETROIT  7-3083  832305v8




-9-

--------------------------------------------------------------------------------